Citation Nr: 0031549	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
September 1965, to include service in Vietnam from July 1964 
to September 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for PTSD.

The RO, by rating decision dated in April 1999, denied 
service connection for a right eye condition.  There is no 
indication in the claims folder of a timely appeal of that 
decision.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's claim for service 
connection for PTSD has been requested or obtained.  

2.  The veteran served on active duty during the Vietnam Era 
but he did not engage in combat with the enemy.  

3.  The veteran has provided corroborating evidence verifying 
a claimed in-service stressor and diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred as a result of active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in the United States Army from October 
1963 to September 1965.  Service records reflect that from 
July 1964 to September 1965 the veteran was stationed in 
Vietnam and that he was a communications specialist.  The 
records do not indicate that the veteran is in receipt of 
decorations, awards or other indicia of combat.  The 
veteran's DD 214 indicates that his military occupational 
specialty (MOS) was infantry radio mechanic and reflects that 
he is in receipt of the Marksman Medal, Armed Forces 
Expeditionary Medal and the Good Conduct Medal.

The service entry examination, dated in October 1963, a 
remote area examination dated in June 1964, and a separation 
examination, dated in July 1965, show no psychiatric 
complaints or diagnoses.  On the accompanying reports of 
medical history the veteran denied having had trouble 
sleeping, nightmares, depression or excessive worry, loss of 
memory, or nervous trouble.  At service discharge, no 
reference was made to a psychiatric disability.

The veteran was afforded VA psychological testing and 
psychiatric evaluation in September and October 1995.  The 
psychiatric examination report notes that the veteran first 
sought treatment in 1987 after he began having homicidal 
thoughts pertaining to an attorney who had filed suit against 
him, forcing him to declare bankruptcy.  The veteran reported 
that while in Vietnam he served as a radio communications 
repairman and as a gunner on several occasions.  He stated 
that PTSD had its onset in the "1960s" upon his return from 
Vietnam and, at that time, was manifested by recurrent 
nightmares, anger, irritability and flashbacks, though no 
medical treatment was sought.  The report further notes that 
the veteran was particularly upset by a dream about his 
"replacement," who took over his job just before the 
veteran had left Vietnam.  The veteran explained that his 
replacement, who had also been a friend, had been killed 
before he had even gotten out of Vietnam.  He stated that he 
felt partly responsible for his replacement's death, in that 
he had forgotten to tell him some rather salient details 
about flying gunner, among other things.  He further stated 
that he had had dreams of being shot by Viet Cong because not 
only was he the tallest person in his group, he was also the 
radioman and as such, had an antenna attached to him making 
him an easy target.  The report notes that the veteran became 
slightly tearful and sad when discussing issues that related 
to his experiences in Vietnam.  At the time of the 
examination the veteran complained of having difficulty 
sleeping, nightmares, feeling vulnerable and an increased 
startle response, especially in relation to loud stimuli, 
such as noise associated with helicopters.  The diagnosis was 
PTSD.  

In statements in support of his claim, received in October 
1995, including "stressor statements," the veteran alleged 
that in addition to repairing radios in various locations, to 
include the Headquarters Company of the 13th Aviation 
Battalion, he had also occasionally served as a helicopter 
gunner, had been mortared while on guard duty, had replaced 
guards who had been killed, and had witnessed burn victims of 
a napalm attack in May 1965.  The veteran further alleged 
that on August 27, 1965, his replacement, K. J., who was also 
his roommate, and five others, were shot down and killed in a 
"Beaver aircraft," because the veteran did not "blow the 
plane" as he had been advised to do.  As a result, the 
veteran stated that he experiences guilt, shame and remorse 
for not having done more to prevent their deaths.  

In a report dated in January 1997, the U.S. Army and Joint 
Services Environmental Support Group (ESG) stated that United 
States Army casualty files show a Private First Class (PFC) 
K. J. was killed due to non hostile action while a passenger 
aboard a fixed winged aircraft on August 27, 1965.  The ESG 
was unable to document that PFC K. J. was the replacement for 
the veteran.  The report further indicates that the veteran's 
claims pertaining to numerous other casualties were not 
substantiated by the records, absent more specificity.  In 
association with the report, ESG provided a disposition 
report, dated in November 1965, an aircraft accident 
report, a statement from the Platoon Commander, dated in 
September 1965, and a Battlefield Report for the period from 
January 1965 to December 1965.  

In a statement dated in December 1997, the veteran claimed 
that he was constantly in the combat zone as a radio 
repairman.  He stated that while stationed in Vietnam he was 
fired upon numerous times and that a "member of the unit was 
killed."  He further claimed that on several occasions he 
was a helicopter gunner taking the troops to the front line.  

VA outpatient treatment records, dated from July 1997 to 
January 1998, show that the veteran complained of anxiety, 
panic attacks, anger, irritability, insomnia, depression, 
intrusive thoughts, flashbacks, and a heightened startle 
response related to exposure to trauma during service in 
Vietnam.  The relevant diagnosis contained in the records is 
PTSD. 

In his substantive appeal, VA Form 9, dated in February 1999, 
the veteran stated that he was assigned to the 13th Aviation 
Battalion, stationed at Cantho, Vietnam.  He alleged that 
while he was on a helicopter making repairs he had been under 
constant fire and that many injuries had occurred and that 
some servicemen were killed.  He claimed that several of the 
helicopters were shot down leaving the whole crew to die.  
The veteran further claimed that on many instances, he had 
had to unload bodies and body bags from planes.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2000); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).


Analysis

The evidence includes statements from the veteran alleging 
stressful events during active service.  Further, the veteran 
has been diagnosed with PTSD.  There are also medical 
opinions that relate PTSD to the veteran's alleged in-service 
stressors based on the history provided by the veteran 
regarding the trauma sustained in the service. 

The VA has a duty to assist the veteran in developing facts 
pertinent to his claim. H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  The 
evidence of record includes the veteran's service medical 
records, service department personnel records, available VA 
medical treatment records, report of VA examination, an ESG 
report and statements in support of the claim.  Thus, VA has 
obtained all of the evidence necessary to substantiate the 
veteran's claim for benefits.  

As noted above, under the provisions for direct service 
connection for PTSD, codified at 38 C.F.R. § 3.304(f) (2000), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Some of the stressors alleged by the veteran in 
statements and during VA medical treatment are combat 
stressors.  However, there are no indicia that the veteran 
participated in combat.  Nor do the records show that the 
veteran was awarded any citations that indicate combat action 
with the enemy, served as a gunner or a guard or unloaded 
bodies or body bags, as alleged.  For these reasons, the 
Board finds that the veteran did not engage in combat with 
the enemy.

However, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  The record before the Board 
demonstrates that the veteran has been diagnosed with PTSD.  
The veteran has reported that he was exposed to stressful 
incidents in active service, to include the death of PFC 
K.J., that resulted in PTSD.  The VA examiners have found the 
veteran's account of his experiences in Vietnam sufficient to 
support a diagnosis of PTSD.  Further, the veteran has 
provided corroborating evidence in support of his alleged 
stressors.  While some of the details provided by the veteran 
regarding PFC K. J's death vary from those contained in the 
ESG report, the report corroborates that PFC K. J. died on 
August 27, 1965 in a plane crash.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board concludes that the evidence for and against the 
veteran's claim for service connection for PTSD is at least 
in equipoise.  Therefore, service connection for PTSD is 
warranted and, accordingly, the benefit sought is granted.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is granted.  



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


